DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/24/2018, the claims filed on 1/31/2022, and the interview conducted on 2/4/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Huestis (reg. No. 66389) on 2/4/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 1/31/2022, with the following amendments:

Claims

(Currently amended) A method comprising:
determining an output-induced receptive field of each of a plurality of layers of a neural network;
trimming from each of the plurality of layers any portions of their respective input that falls outside their respective output-induced receptive field;
determining, for each of the plurality of layers, a plurality of mappings of each layer to physical neurosynaptic cores;
determining a mapping having a minimum total number of cores required for the neural network based on the plurality of mappings, wherein determining the minimum total number of cores comprises optimizing a mixed integer non-linear program; and
determining a core-count minimizing layout for each of the layers in the network.  
(Original) The method of claim 1, wherein determining the minimum total number of cores comprises determining a number of splitter layers necessary for each of the plurality of mappings.  
(Original) The method of claim 2, wherein each splitter layer is disposed between two convolution layers.  
(Original) The method of claim 1, further comprising:
trimming zero-padding from each of the plurality of layers.  
(Original) The method of claim 1, further comprising:
executing the neural network on the minimum total number of cores.  
(Previously presented) The method of claim 5, further comprising:
performing mathematical optimization with core minimization as an objective and core capacity and system latency as constraints.  
(Original) The method of claim 1, wherein the neural network comprises a convolutional neural network.  
(Canceled) 
(Canceled) 
(Previously presented) The method of claim 2, wherein determining the minimum total number of cores comprises determining a core-count minimizing number of natural copies necessary for each of the plurality of mappings.  
(Previously presented) The method of claim 10, wherein determining the minimum total number of cores further comprises determining a core-count minimizing number of splitter cores necessary for each of the plurality of mappings.  
(Currently amended) A system comprising:
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
determining an output-induced receptive field of each of a plurality of layers of a neural network;
trimming from each of the plurality of layers any portions of their respective input that falls outside their respective output-induced receptive field;
determining, for each of the plurality of layers, a plurality of mappings of each layer to physical neurosynaptic cores;
determining a mapping having a minimum total number of cores required for the neural network based on the plurality of mappings, wherein determining the minimum total number of cores comprises optimizing a mixed integer non-linear program; and
determining a core-count minimizing layout for each of the layers in the network.  
(Original) The system of claim 12, wherein determining the minimum total number of cores comprises determining a number of splitter layers necessary for each of the plurality of mappings.  
(Original) The system of claim 13, wherein each splitter layer is disposed between two convolution layers.  
(Original) The system of claim 12, the method further comprising:
trimming zero-padding from each of the plurality of layers.  
(Original) The system of claim 12, the method further comprising:
executing the neural network on the minimum total number of cores.  
(Previously presented) The system of claim 16, the method further comprising:
performing mathematical optimization with core minimization as an objective and core capacity and system latency as constraints.  
(Original) The system of claim 12, wherein the neural network comprises a convolutional neural network.  
(Canceled) 
(Currently amended) A computer program product for hardware optimization of neural networks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
determining an output-induced receptive field of each of a plurality of layers of a neural network;
trimming from each of the plurality of layers any portions of their respective input that falls outside their respective output-induced receptive field;
determining, for each of the plurality of layers, a plurality of mappings of each layer to physical neurosynaptic cores;
determining a mapping having a minimum total number of cores required for the neural network based on the plurality of mappings, wherein determining the minimum total number of cores comprises optimizing a mixed integer non-linear program; and
determining a core-count minimizing layout for each of the layers in the network.  

Reasons for Allowance

Claims 1-7, 10-18, and 20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 12, and 20

Determining a mapping for each of a plurality of layers of a neural network having a minimum number of cores required for the neural network with a mixed integer linear program and determining a core-count minimizing layout for each of the layers in the network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Amir (US 20180260682) discloses graph partitioning and placement for multi-chip neurosynaptic network, but fails to disclose determining a mapping for each of a plurality of layers of a neural network having a minimum number of cores required for the neural network with a mixed integer linear program and determining a core-count minimizing layout for each of the layers in the network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed. 

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 1/31/2022, in regards to the objection to claims 1-20 have been fully considered and are persuasive.  Accordingly, the objection to claims 1-20 is withdrawn.

Applicant’s arguments and amendments, filed on 1/31/2022, in regards to the 35 U.S.C. § 112(b) rejection of claims 9-11 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. § 112(b) rejection of claims 9-11 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127